BLD-359                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-3368
                                      ___________

                            IN RE: CLAUDE TOWNSEND,

                                               Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                         (Related to D.C. Civ. No. 12-cv-02158)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 August 14, 2014
         Before: AMBRO, CHAGARES and VANASKIE, CIRCUIT JUDGES

                            (Opinion filed: August 27, 2014)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      On January 15, 2014, we issued a judgment vacating the District Court’s order

affirming the denial of Social Security benefits to petitioner Claude Townsend, and

directing the District Court to remand the matter to the Commissioner of Social Security

for further proceedings. See Townsend v. Sec’y U.S. Dep’t of Health & Human Servs.,

553 F. App’x 166 (3d Cir. 2014). In lieu of a mandate, a certified copy of the judgment

was filed on March 10, 2014. Pursuant to L. Civ. R. 79.4, the District Court notified the


                                            1
parties that if the mandate or judgment “directs a disposition other than an affirmance, the

prevailing party shall submit an order implementing the mandate or judgment.”

Accordingly, Townsend, as the prevailing party, was required to submit to the District

Court a proposed order remanding the matter to the Commissioner. Apparently failing to

understand the notice, Townsend failed to comply. Instead, on July 24, 2014, Townsend

filed the instant mandamus petition, seeking an order directing the District Court to

remand the matter to the Commissioner.

       Our jurisdiction derives from 28 U.S.C. § 1651, which grants us the power to

“issue all writs necessary or appropriate in aid of (our) . . . jurisdiction and agreeable to

the usages and principles of law.” A writ of mandamus is an extreme remedy that is

invoked only in extraordinary situations. See Kerr v. United States Dist. Court, 426 U.S.
394, 402 (1976). To justify the use of this extraordinary remedy, a petitioner must show

both a clear and indisputable right to the writ and that he has no other adequate means to

obtain the relief desired. See Haines v. Liggett Grp. Inc., 975 F.2d 81, 89 (3d Cir. 1992).

Townsend clearly has an adequate means of obtaining the relief he desires. As the

District Court noted in its “Judicial Notice” to Townsend filed on July 29, 2014, upon the

filing of a proposed order by Townsend, the matter will be remanded to the

Commissioner. Accordingly, we will deny the mandamus petition.




                                               2